Citation Nr: 1507292	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-34 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1983 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Veteran testified before the undersigned Veterans Law Judge at a December 2010 videoconference hearing.  The Veteran and his spouse testified at a hearing before a decision review officer (DRO) at the RO in October 2009.  Transcripts of the proceedings are associated with the claims file.

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the procedural history of the case and the nature of the evidence, the Board has characterized the claim of service connection for a psychiatric disorder as noted on the title page.

The Board remanded the claim in January 2012.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have a psychiatric condition that is shown to be causally or etiologically related to any disease, injury, or incident during active service.





CONCLUSION OF LAW

The criteria for service connection for a psychiatric condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in January and February 2009 letters.

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records, relevant personnel records, and post-service treatment records.  The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.

The Veteran was afforded VA psychiatric examinations in February 2013 and July 2010.  The Board finds that the VA examinations are adequate as the examiners reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran asserts that he has PTSD and that it was caused by one of three alleged stressors that occurred during service.  As an initial matter, the Veteran's service treatment records (STR) are negative for any complaints, treatment, or diagnosis of any psychiatric condition.  In fact, at the February 2013 VA examination, the Veteran denied having any psychiatric problems during his time in service.

The Veteran claimed that while serving aboard the USS Duluth he participated in Multi-National Peacekeeping operations off the coast of Lebanon in 1983.  He said that occasionally he went ashore to resupply Marines and he was required to spend a few days on land waiting for a boat to take him and his unit back to the Duluth.  He reported that he sometimes heard small arms fire.  One night, he said, while smoking, he heard small arms fire and a Marine came by and smacked the cigarette out of his mouth.

The second stressor alleged by the Veteran was that in 1991 he was attached to the Yosemite that was docked in Bahrain.  He says that as a welder, his skills were needed and he was flown by helicopter to Dubai, Kuwait and Jordan.  He said that while flying to Jordan the helicopter was fired at and he returned fire with his sidearm.  

The third alleged stressor was reported to have occurred in 1989.  He claims that he was on the hover deck participating in a towing exercise for training when the rope broke and threw a sailor into the air.  The blades cut off the limbs of the sailor and only his torso landed on the deck.

The RO requested that the U.S. Army & Joint Services Records Research Center (JSRRC) confirm the stressors.  In a memorandum dated in January 2013 signed by the JSRRC Coordinator, only the first stressor could be confirmed.  The Duluth did arrive off the Coast of Lebanon at that time and was tasked with supporting the Marines.  On at least one occasion, staff of the Duluth went ashore.

The JSRRC was not asked about the second stressor because the Veteran failed to provide a date of the alleged incident within a three month window.  Moreover, in the January 2013 memorandum, it is noted that the Yosemite was docked in Bahrain and Jordan is 1,000 miles from Bahrain.  The helicopter that the Veteran alleges to have been flown on only has a 300 mile range.  Therefore, VA concluded that the stressor could not be confirmed.

The last stressor also could not be verified.  The Veteran did not provide a date within a three month window.  The Veteran also did not provide the name of the sailor who lost his limbs.  The memorandum notes that the U.S. Naval History and Heritage Command was contacted and other sources were searched, such as newspapers, and no record of the alleged event could be found.  Therefore, VA found that only the first stressor could be verified.

The Veteran underwent a VA psychiatric examination in February 2013.  The Veteran was diagnosed with paranoid personality disorder.  The examiner concluded that the Veteran does not have PTSD.

The examiner noted that the Veteran first presented for psychiatric treatment in 2008.  He was originally diagnosed with anxiety disorder NOS and psychotic symptoms were noted.  Later, he was diagnosed with PTSD.  He was transferred to the care of "Dr. L." and seen for medication management.  The examiner noted the diagnosis of PTSD, but the "treatment notes indicate primarily targeting irritability and mood instability."  The examiner provided the following comment on the VA treatment records: "Notes also indicate issues with medication noncompliance and a pattern of increasing irritability in the context of not taking medications is consistent."

The Veteran reported to the examiner that his primary reason for not taking his medication was concern of side effects causing "sexual dysfunction."  The examiner reported the following upon evaluation: "During examination, the Veteran was extremely angry and labile.  Despite significant effort by the examiner, rapport was only minimally established at the end of an hour interview.  The Veteran began the interview expressing anger about taking medications and frequently referred to 'those doctors' who want him medicated.  The Veteran was instructed to minimize yelling profanities during the interview although he continued to frequently complain loudly with a generous use of expletives.  Despite attempts at redirection, the Veteran was unable to stay on topic and answer questions without quickly talking about specific military experiences, his work as a bouncer, or numerous stories involving his desire to protect himself through aggression.  In response to an unrelated question, the Veteran told of a recent incident at the movie theater during which someone complained about him.  The Veteran reports he did not act, but told in graphic detail how he wished he had stabbed the person and then left the body to bleed out and had difficulty being directed away from his fantasy.  Overall, the Veteran presented as quite paranoid and there was a theme of others being dangerous and his need to protect himself.  During the second half of the interview, the Veteran displayed highly inappropriate laughter at various times.  He also reported hearing voices and seeing 'shadows' or people crouching in the corner.  During 2 evaluations in late 2008 and early 2009 the Veteran made similar reports and as during this examination he was vague in his descriptions.  Currently unclear if these represent hallucinations.  The Veteran did not himself specifically link these voices and images with actual events during the military.  Although severe irritability is often associated with PTSD, the Veteran's mood lability, anger, inappropriate laughter and graphic violent fantasies are unlikely explained by an anxiety disorder such as PTSD."

The examiner also reported that the "Veteran reported nightmares and intrusive memories associated with his military experience.  The Veteran reports sleep disturbance although his description of frequent waking sounds most consistent with his diagnosed sleep apnea.  The Veteran also reports anxiety and hypervigilance.  Based on the nature of the Veteran's reported trauma and his presentation, it appears the hypervigilance he reports (and is found in the medical record) is more likely paranoia and not a hyperarousal symptom.  As in his previous exam, the Veteran denied avoidant symptoms related to his trauma.  Therefore the Veteran does not meet criteria for PTSD."

The report continues: "Based on the Veteran's report of sensitivity to rebuffs, suspicious and tendency to interpret motives of others as hostile, and self-important presentation, a paranoid personality disorder is the most appropriate diagnosis at this time.  The Veteran's personality disorder would explain his ongoing anger as he perceives danger and hostility everywhere and responds to even neutral situations as if he was being threatened.  It's unclear at this time if the Veteran is experiencing hallucinations which would suggest an Axis I psychotic disorder."

Also, the examiner noted the two unverified stressors and the report that the Veteran over-reported symptoms at the previous examination as limiting the "credibility of the Veteran's self-report."

The examiner concluded that the Veteran "does not meet [the] criteria for PTSD at this time, specifically due to an absence of reported avoidant symptoms which is consistent with his previous [VA] exam.  The diagnosis of Paranoid Personality Disorder better explains his angry, distrustful and suspicious perception which may trigger the Veteran's anger and impulsive behavior.  At this point, a psychotic disorder cannot be ruled out based on vague reports of hallucinations.  It appears his report of anger, violent behavior, and paranoia were largely attributed to hyperarousal associated with PTSD.  However, it appears at this time these are largely explained by his Paranoid Personality."

The Veteran underwent an earlier VA psychiatric examination in July 2010.  That examiner reported that the Veteran's "history of psychiatric care began with anger management and domestic violence classes...  He goes to the Vet Center in Norwich every couple of weeks."

The examination report provides that the "Veteran was administered measures specifically designed to assess PTSD.  The Veteran's responses on two validity scales that have shown promise in identifying individuals who are manufacturing or amplifying symptoms of PTSD indicate he was over-reporting problems."

The examiner provided the following impression: "The overall picture is one of an individual who had made a satisfactory adjustment prior to entering military service to the extent that there were no indications of significant behavior control problems, subjective unhappiness or family dysfunction.  He did not appear to come from an abusive background and did not exhibit early life disturbances of conduct that would predict his psychiatric and psychological adjustment problems as an adult.  Prior to entering the military, the Veteran did not appear to suffer from symptoms of PTSD."

"This Veteran does not meet the DSM-IV criteria for PTSD.  The Veteran's reported avoidance behaviors did not meet criteria for significant impairment in intensity or frequency.  In addition, on validity scales designed to detect over-reporting of symptoms, his responses were suggestive of possible symptom amplification.  In total, the lack or significant behavior related to his traumatic experiences and possible over-reporting supports a lack of diagnosis of PTSD."  The examiner noted that "no criteria for an acquired psychiatric illness was met to account for" the Veteran's reported symptoms.

The medical evidence that weighs in favor of a finding of service connection comes from the Norwich Vet Center.  There are treatment records from the Vet Center beginning in March 2008 through November 2011 and there is a report that summarizes the assessment of the Veteran dated in March 2008.  The treatment notes do not offer much evidence in deciding this case.  And, as the 2013 VA examiner noted, the treatment reports show that the treatment was "primarily targeting irritability and mood instability," not PTSD.

The March 2008 report provides that the Veteran "states that he has had the following symptoms since his enlistment in the Navy: he states having intrusive thoughts about his experiences on deployment to Lebanon and Persian Gulf; he states avoiding people and places which remind him of experiences; experiences irritability and anger outbursts reaching levels of rage at times; he displays aggressive behavior both verbally and physically in public settings and at home; he isolates himself with contact of his immediate family; has feelings of being detached from others; he has a difficult time trusting people most times and he is often suspicious of their intentions; he would drink after work at least twice a week but has cut back to drinking only on the weekends since school began...  [H]e has difficulty getting to sleep although when he does sleep he...is very active in his sleep, he states that his wife tells him he sleep walks and that he would blurt things out in his sleep; he states having frequent nightmares relating to his military experience...  [H]e has passing suicidal thoughts but he denies having any plans at this time."  The report also noted that the Veteran has a history of committing domestic violence and assaults.

The report also provided the following assessment: "During the assessment, [the Veteran's] speech was rapid and his thought process was scattered and illogical...  At times, his mood and his tone of voice would change rapidly including inappropriate laughter...  He states that he would occasionally see 'shadows' of people and 'never any faces.'  He seems to relate these hallucinations of people he would see with his experience in Lebanon when he had to determine the locals from the supplies and he would be unsure which of the locals were friendly or foes."

The report concludes with an opinion that the Veteran has PTSD.
There are no other medical records of note to be considered in the claims file.  The only other evidence for consideration are the Veteran's and his wife's statements.  The etiology of psychiatric disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Veteran and his wife are not considered competent (meaning medically qualified) to diagnosis a psychiatric disorder.

In weighing the two VA examinations and the Vet Center report, the Board gives greater probative weight to the two VA examinations.  The examiners explicitly assessed the Veteran using DSM-IV criteria.  However, there is no indication that the Vet Center used the same, necessary, criteria.  Also, both examiners found the Veteran's credibility in reporting symptoms to be lacking.  The fact that two examiners, separated by several years, made the same conclusion, gives greater credence to their analysis.  Finally, both examiners concluded that the Veteran's report of symptoms did not indicate the necessary level of avoidance found in cases of PTSD.  The issue of avoidance was not mentioned in the Vet Center report.  Therefore, the Board concludes that the competent medical evidence weighs against a finding that the Veteran has a diagnosis of PTSD.

The Veteran has been diagnosed with a personality disorder.  Personality disorders are not diseases or injuries under VA regulations; therefore, they are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2014).  As provided by 38 C.F.R. § 3.303, the Veteran's condition is not a disorder that can be service connected.

The Board acknowledges that service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2014); Carpenter v. Brown, 8 Vet. App, 240 (1995).  However, in the present claim, there is no competent credible evidence of such.  Both examinations resulted in opinions that the Veteran has no other acquired psychiatric disorders.

The competent evidence of record weighs against the Veteran having an acquired psychiatric disorders.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for an acquired psychiatric disorders, must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


